 DIMO AMBULETTE SERVICE, INC.Dimo Ambulette Service, Inc. and Local 531, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case2-CA-16410March 17, 1981DECISION AND ORDEROn July 25, 1980, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Dimo Ambulette Service, Inc., Bronx, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:I At sec. III, A, par. 11, of his Decision, the Administrative LawJudge inadvertently stated that union representatives visited the employeron April 24. The correct date of the visit is April 23, 1979.We agree with the Administrative Law Judge, for the reasons ex-pressed by him, that, from the entire situation, all essential elements of avalid demand by the Union have been made out in this proceeding andthat Respondent's refusal to bargain therefore constituted a violation ofSec. 8(a)(5). See Schreiber Freight Lines, Inc., 204 NLRB 1162, 1168-69(1973).2 Member Zimmerman would not reach the question whether the dis-charge of Estrada constituted an independent violation of Sec. 8(aXI).I The Administrative Law Judge recommended that Respondent be or-dered to cease and desist "in any like or related manner" from interferingwith, restraining, or coercing its employees in the exercise of their Sec. 7rights. On the authority of Hickmort Foods, Inc., 242 NLRB 1357 (1979),we find that the issuance of a broad order is warranted in this case, sinceRespondent's unlawful conduct includes 7 discharges from an employeecomplement of 17; threats to close; actual close of business; and bypass-ing of the employees' designated collective-bargaining representative. SeeHansa Mold. Inc., 243 NLRB 853 (1979).In its complaint, the General Counsel alleged that employee Marko-vich was denied immediate reinstatement after the lockout. Markovichtestified at the hearing, and his status was fully litigated. However, theAdministrative Law Judge inadvertently omitted Markovich's name fromhis recommended Order. We correct the omission and include Markovichamong the employees to whom backpay is due.It appears from evidence adduced at the hearing that employee Negronwas also denied immediate reinstatement after the lockout AlthoughNegron was not alleged as a discriminatee in the complaint, his uncontra-dicted testimony established that he was not recalled to work for 3-4weeks after Respondent reopened its business. Because Negron's statuswas fully litigated, we shall include him among the employees to whombackpay is due.Member Jenkins would compute the interest due on backpay in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).255 NLRB No. 21. Substitute the following for paragraph (f):"(f) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of theAct."2. Substitute the following for paragraph 2(a):"(a) Offer Wilfredo Estrada, Alfredo Rosa,Pedro Foruria, Robert Johnson, John O'Neil, An-thony LaMacchia, Marcos Batista, Martin Marko-vich, and Jose Negron full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for their loss of earnings in themanner set forth in that section of the Administra-tive Law Judge's Decision entitled 'The Remedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith, restrains, or coerces employees with re-spect to these rights. More specifically:WE WILL NOT threaten employees with clo-sure of our business if they select Local 531,International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, torepresent them, or if they engage in other con-certed activities regarding their working con-ditions or protesting the discharge of employ-ees.WE WILL NOT lock out employees becausethey selected the above-mentioned Union or5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other labor organization to representthem, or because they engage in concerted ac-tivities with respect to their working condi-tions.WE WILL NOT bypass the designated collec-tive-bargaining representative and union anddeal directly with our employees regardingtheir conditions of employment.WE WILL NOT refuse to recognize and bar-gain with Local 531, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of our employees.WE WILL NOT lay off, discharge, or other-wise discriminate against any employee be-cause of that employee's union sympathies, orbecause that employee engaged in concertedprotest concerning his working conditionsand/or the discharge of other employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer full reinstatement to Wil-fredo Estrada, Alfredo Rosa, Pedro Foruria,Robert Johnson, John O'Neil, Anthony La-Macchia, Martin Markovich, Jose Negron, andMarcos Batista, with backpay plus interest.WE WILL, upon request, recognize and bar-gain with Local 531, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of our employees in a unit of allfull-time and regular part-time drivers andhelpers, employed at our Bronx, New York,facility excluding office clerical employees,guards, and all supervisors as defined in theAct, with respect to wages, hours, and otherterms and conditions of employment; and, if anunderstanding is reached, embody such under-standing in a signed agreement.DIMO AMBULETTE SERVICE, INC.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This casewas heard before me in New York, New York, from No-vember 26-29, 1979. Upon a charge filed April 25, 1979,by Local 531, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, the Regional Director forRegion 2 issued a complaint on May 31, 1979, allegingthat Dimo Ambulette Service, Inc., herein called Re-spondent or the Company, violated Section 8(a)(1), (3),and (5) of the Act. Respondent filed an answer denyingthe commission of unfair labor practices.The principal issues are whether Respondent violatedSection 8(a)(l) and (3) of the Act by discharging Wil-fredo Estrada because of the concerted activities inwhich he had engaged; whether Respondent then unlaw-fully discharged Alfredo Rosa because he engaged in aprotest with other employees concerning Estrada's dis-charge; whether Respondent unlawfully discharged fiveother employees because they struck in protest of thedischarges of both Estrada and Rosa; whether Respond-ent violated Section 8(a)(1) of the Act by threatening toclose its business, by locking out employees, and by deal-ing directly with its employees; and finally, whether Re-spondent violated Section 8(a)(5) by refusing to recog-nize and bargain with the Union as the representative ofa majority of its employees.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel and Respondent submitted briefs, whichhave been carefully considered.Upon the entire record of this case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, has a principaloffice and place of business in the Bronx, New York,where it is engaged in furnishing transportation to sick,disabled or handicapped people. Each year Respondentderives from its operations, gross revenues in excess of$500,000, and purchases and receives goods and materialsvalued in excess of $50,000 from other businesses withinthe State of New York, each of whom receives suchgoods and materials directly from points outside theState of New York. I find that Respondent is a companyengaged in commerce within the meaning of Section 2(6)and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.I11. THE UNFAIR LABOR PRACTICES ALLEGEDA. FactsRespondent operates ambulettes, really vans utilized totransport sick, infirm, or otherwise handicapped people,usually to and from homes and hospitals for treatment.During the period involved herein, Respondent em-ployed 14 drivers, 2 helpers, and a dispatcher, Felix Do-minguez, who also did some driving. The parties haveagreed that these 17 employees were employed in an ap-propriate unit as of April 19, 1979.' Herman LadenheimI The complaint alleges, the answer admits, and I find that -All full-time and regular part-time drivers and helpers, employed by Respondentat its Bronx, New York, facility, excluding office clerical employees,guards, and all supervisors as defined in the Act. constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSec. 9(b) of the Act."6 DIMO AMBULETTE SERVICE, INC.is manager and Leonore Ladenheim, his wife, is presi-dent of Respondent, and together they run the operation.Wilfredo Estrada was employed as a driver fromMarch 1977 until April 20, 1979, except for one interval,and was discharged on the latter date. On April 13,Friday, and a payday, Estrada had a dispute with Laden-heim concerning a discrepancy in his pay. This involveda continuing question with regard to payment for a lunchperiod. Estrada normally worked during a span of 7 a.m.until 3:30 p.m., 8 hours of which one-half hour is deduct-ed for lunch. However, there was no set time duringwhich employees, who were driving the patients backand forth from hospitals, were able to stop for lunch. La-denheim claimed that sometime during the midday, thedrivers would find a period when they had nothing todo, and could stop for lunch. He also asserted that in anycase there was so much downtime during the day thatthe subtraction of one half hour was really no loss tothem.However, on April 13, Estrada voiced his complaintthat one day during the preceding week he had no op-portunity for lunch, yet a half hour had indeed been de-ducted. Ladenheim consulted his records and agreed topay Estrada an additional one-half hour pay to be includ-ed with his next paycheck. During the course of their ar-gument, Estrada maintained that there were many occa-sions when he had no time to stop for lunch and Laden-heim replied that was the way it is. Estrada continuedand said the employees were entitled to get a lunchperiod during the 8 hours if they were not being paid forthe extra half hour. According to Estrada at one point,Ladenheim said it was nice knowing him, and asked whyhe did not quit. Estrada replied that he is not going toquit, why Ladenheim will not fire him. Finally, Laden-heim said that he better not try to take his lunch whenthere was something that he had to do.As a result of this experience with Ladenheim, Estradadetermined to organize the employees to join a union, amatter that had been the subject of discussion amongthem for some time previously. During the next week,Estrada arranged for a petition to be typed which statedthat the signatures on it represented men working forRespondent who needed a union or a contract for betterworking conditions. This was done on April 17. Thenext day, April 18, Estrada asked an employee, Nazario,to sign it but he decided to wait until other employeessigned first. On April 18, he also showed the petition toRamon Cruz, his helper at a hospital, both of whomsigned. The following day, April 19, Estrada completedwork at 3:30 p.m. and remained in the area of Respond-ent's office, near the corner about 50 feet away. As thedrivers came in and left the office, he obtained more sig-natures for his petition. This took approximately 2 hoursduring which nine other employees including Foruria,Batista, Rosa, LaMacchia, Quinones, Johnson, Marko-vich, and Negron also signed the petition. Estrada andother witnesses testified that during the time they re-mained near the office, the employees observed Laden-heim at times looking out to see them gathered at thecorner. They also testified that Dominguez looked outfrom the office to observe them.Before Estrada left work at 3:30 p.m. on April 19, La-denheim told him to come in at 8 a.m. the following day,although Estrada's usual reporting time was 7 a.m. La-denheim testified that he had done this in order to havean opportunity to talk to Estrada because Dominguezhad complained to him about difficulty in communicat-ing with Estrada during the day. On April 20, Estradacame in to work at 7 a.m. in any case. He immediatelywent inside and Ladenheim handed him his check andtold him he was fired. Estrada asked why and Laden-heim replied that he was hostile, he did not obey orders,and a patient wrote a letter complaining about him. Es-trada then went outside and met some of the men whowere coming to work, including Batista, Robert Johnson,and Rosa. They asked what happened and he said thathe had been fired. All of them then went inside, andJohnson asked Ladenheim why Estrada had been fired.Ladenheim said it was none of his business. Johnson saidit is his business because Estrada is a friend and also anemployee.After Johnson stopped talking, Rosa asked Ladenheimwhy he fired Estrada and the reply was that it was noneof his business. Rosa said he is an employee and has aright to find out what is going on. Ladenheim then saidthat he was fired too and handed him his check. Estradaand Johnson asked Ladenheim why he was firing Rosa,and Ladenheim replied that Rosa had done something toa patient. By this time everybody was talking, and at onepoint, Rosa told Ladenheim that he had not fired him fordoing something to a patient but because he signed thepetition for a union. Ladenheim made no reply to that.The employees left the office and remained outside thedoor. Ladenheim followed and proceeded to ask eachemployee whether he was going to work as he had workfor them. According to Ladenheim's testimony, he hadgiven a work assignment to O'Neil while he was in theoffice, then asked him outside whether he was going towork, and O'Neil said he had to think. Ladenheim saidthat LaMacchia told him he felt sick, that Batista did notknow what to say, and Foruria gave him a blank stare.Ladenheim went inside, came out again and told the em-ployees that if they did not work he would considerthem a voluntary quit. Apart from Estrada and Rosawho had just been discharged, Foruria, Batista, O'Neil,Johnson, and LaMacchia did not work. All the otheremployees, however, did work that day. During the dis-cussion on the outside, according to the uncontradictedtestimony of Estrada, Ladenheim said the guys werestupid for sticking up for Estrada, that Estrada was notgoing to pay their bills and he, Ladenheim, did not needthe aggravation, and could close up and the guys wouldbe out of a job.Estrada then called the union office, informed them hehad been fired and was told to come up. He went therewith Foruria and LaMacchia, and they each signed au-thorization cards and were given cards for the other em-ployees to sign. They broke up into two groups, visitedthe hospitals to find the other employees and obtainedsigned authorizations from 13 of the 17 employees in theunit. They then drove back to the union office andturned in the signed authorization cards.7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next day, April 21, Estrada, Foruria, and anotheremployee met with two union representatives, deAngelisand Montanez, in front of Estrada's house, told themthey had been fired and were informed that a union rep-resentative would be at Respondent's office on Mondaymorning.In the meantime, Ladenheim had prepared letters tothe five employees who had not worked on Friday, in-forming that he considered them to have voluntarilyquit. However, on Monday, April 23, Foruria, Johnson,LaMacchia, and Batista reported for work. Ladenheimrefused to send out Foruria and instead hand deliveredthe letter addressed to him, which had been dated April21. The other three were sent out to work.On April 24, about midday, the president of the Union,Charles Kranitz, accompanied by another union repre-sentative visited Respondent's office. Kranitz testifiedthat he went into the office and presented his businesscard to Ladenheim who said he knew who he was. Hetold Ladenheim that he represented a majority of his em-ployees and asked him for recognition. Ladenheim saidthat he did not care and he would speak to his lawyerfirst. Kranitz asked who the lawyer was and Ladenheimsaid it was none of his business and that he should goout. As he left, he told Ladenheim to do what he had todo and he would do what he had to do.In the office at the time were both Ladenheims. Theyagreed that Kranitz had stated that he represented a ma-jority of the men. However, there is little agreement onanything else that occurred. Ladenheim stated this was avery busy time of the day for him and he was on thetelephone when Kranitz came in. He said he did not seeany card, referring to Kranitz' business card, and did notget his name when Kranitz gave it. On the other hand,Leonore Ladenheim who was present said that two gen-tlemen walked in and threw a card on the desk. Thoughreluctant and evasive, Leonore Ladenheim indicated attwo points in her testimony that her husband indeedlooked at the card. Both Ladenheims stated that Laden-heim told Kranitz, in effect, that he was busy and couldnot see or talk to them. The Ladenheims denied thatKranitz mentioned a union, but also said he told his col-league, as they were leaving, something about gettingout the picket signs and closing them down. This last isdenied by Kranitz.I credit the version of this short meeting, which lastedonly 2 or 3 minutes, of Kranitz as the most likely to haveoccurred. As noted, I cannot credit Ladenheim's state-ment that he did not even see the business card or thathe did not know who these people were. It should alsobe mentioned that Respondent went through anotherunion organizational campaign 3 years before this one.On April 24, Estrada and Johnson were at the officebefore 6 a.m. Shortly there after, two employees, Negronand Nazario, came to work. Estrada asked whether theyintended to work, and Negron replied that they wouldunless a majority of the drivers did not work. Negronstated that he then went into the office and spoke to theLadenheims. When asked if they were going to work,Negron said they had come to work but if the majorityof the people were not going, they would not go.Negron testified that at this point Ladenheim said ifnobody is going to work, we will lock up and go home.Finally Negron said he told Ladenheim he would nottake out the van and risk aggravating the other peopleabout it. He then went outside and waited for the rest ofthe fellows to see what was going to happen. Nothingdid happen, but at 6:30 a.m. Ladenheim locked up andleft. Later, other employees came by, asked what hap-pened and they told them the Ladenheims had locked upand had gone. Ladenheim stated he closed after talkingto Negron because he was concerned about possible vio-lence and harm to both the patients and the vehicles.However, I do not credit Ladenheim that his action inclosing was based on the threat of violence. Leonore La-denheim testified that Negron did not positively say hewould not drive, and they never checked for sure as towhether Negron and Nazario would work. Nor is thereany evidence of conduct indicating that violence was apossibility.On the evening of April 24, Ladenheim was called byan employee, Leopoldi, who told him the drivers wantedto work. Ladenheim testified he asked Leopoldi for thenames of those who wanted to work and instructed himto report this to Dominguez. The next day, April 25,Dominguez informed Ladenheim that he had some ideaas to who wanted to work, and set up a meeting at a res-taurant for Ladenheim and the drivers that morning.Negron stated that in the course of this meeting, he, him-self, asked Ladenheim about hospitalization plans andLadenheim replied that he had looked into this but itcost too much. Negron then proposed that the employ-ees pay half, but Ladenheim still said no. LaMacchia tes-tified that he arrived late for the meeting but heard La-denheim say he was trying to do as much as he could forthem but they were going about this the wrong way. La-denheim acknowledged that the employees started talk-ing about health plans and lunch hours but he told themhe had not come to talk about these things but wanted toknow who was going to work. However he did say thathe was going to institute a system so that the employeeswould be sent out to work in seniority order.On Wednesday and Thursday while the office wasclosed, a number of employees picketed with signs stat-ing that Respondent was unfair. Ladenheim reopened onThursday, April 26, and four senior drivers were put towork immediately that day as well as the next. Employ-ees were gradually recalled as Ladenheim was able toregain some of his work. As for the employees who hadrefused to work on April 20, Ladenheim recalled Batistaand LaMacchia on April 30. Of course, Foruria wasnever recalled as Ladenheim had delivered the letter ter-minating him as a voluntary quit.Ladenheim also testified concerning the discharges ofEstrada and Rosa. He said on April 19, Dominguez in-formed him he was having problems communicatingwith Estrada who had arrived late with a patient fromLincoln Hospital and was supposed to return but did not.Dominguez told him that Estrada did not respond to asignal. In addition, Ladenheim testified to having re-ceived a phone call late in the day on April 19 from apatient, Sarah Peaster, who reported about the manner inwhich Estrada handled her while taking her to the hospi-8 DIMO AMBULETTE SERVICE, INC.tal. In essence, she complained that Estrada had fright-ened her while taking her downstairs in a wheelchair, in-dicating he was not trained to carry her in the chair andas a result, she was fearful. As April 19 was a Thursday,the night on which he normally worked up his payrollfor the following day, Ladenheim said he discussed Es-trada with his wife and they decided to fire him becauseof this and other complaints and the fact that he was notcooperative.As for Rosa, Ladenheim indicated that since they wereon the subject in their discussion of Estrada, they decid-ed also to discharge Rosa at the same time because hetoo was a troublesome employee. Ladenheim also re-ferred to an incident, which he believed occurred onMarch 19, in which Rosa did not respond to a call onthe beeper. He also stated, after refreshing his recollec-tion, that another incident with Rosa occurred on March16 when he refused to go with a certain designateddriver as a helper.With regard to the delivery of the letter of terminationto Foruria, on April 23, Ladenheim stated that over theweekend, he and his wife decided that if the employeeswho had refused to work on the preceding Friday re-turned that Monday, he would give work to Johnson,Batista, and LaMacchia as they were more senior em-ployees. However, Foruria had only worked for lessthan 2 months and they were going to let him go, whichthey did.B. Analysis and Conclusions1. The discharge of Wilfredo EstradaThe General Counsel alleges that Wilfredo Estradawas discharged on April 20 because of his protests re-garding lunchbreaks and because he circulated and ob-tained signatures on a petition for a union. It has beenfound that approximately a week before his discharge,Estrada questioned his paycheck in that it failed to pro-vide pay for an additional half hour one day when hewas unable to stop for lunch. As noted, Ladenheim con-sulted his records, found an error and agreed to pay Es-trada for this in his next paycheck. This was the final in-cident in an ongoing dispute between Estrada and La-denheim concerning Respondent's practice not to pro-vide a set period for lunch resulting in employees havingto stop on a catch-as-catch-can informal basis. Estrada'sactivity with regard to this subject is clearly protected asit involved wages and working conditions, obviously amatter affecting all employees and not merely Estradahimself. In her testimony before the State UnemploymentCommission, Leonore Ladenheim conceded that Estra-da's persistent efforts in this matter was one of the rea-sons why she and her husband decided to terminate him.Accordingly, I find by discharging Estrada because ofhis protest over Respondent's lunch policy and payrollpolicy with respect to lunch hours, Respondent therebyviolated Section 8(a) (1) of the Act.22 It is unnecessary to find, as suggested by the General Counsel, thatRespondent violated Federal wage and hour statutes and regulations con-cerning overtime pay. It is sufficient that Estrada's activity was con-cerned with these matters.It is uncontradicted that Estrada prepared a petitioncalling for union organization, and solicited signaturesfor the petition, particularly on Thursday, April 19 afterwork. Respondent denies that this played any part in itsdecision to discharge Estrada, claiming it had no knowl-edge of this activity on his part. However, this activityon the part of Estrada as well as the other employeeswho signed the petition, was carried on in the open onthe street approximately 50 feet from the doorway of Re-spondent's premises. Credible evidence also establishesthat during this time, a period of approximately severalhours, employees returning from work and leaving theoffice went to the area where Estrada and others werestanding and were observed by Ladenheim himself en-gaging in activity of this type. Ladenheim althoughdenying that he was particularly observing the employ-ees, nevertheless conceded that he probably stood up andlooked out in order to stretch his legs. I find, based onthe small plant doctrine,3that knowledge could be in-ferred to Respondent. Morever, the testimony revealsthat Dominguez, the dispatcher, although not a supervi-sor, was closely associated with Ladenheim, and he alsoleft the office and looked to the point where Estrada andother employees were engaging in their activity. In addi-tion, Dominguez actually spoke to one of the employeesduring this time. The knowledge of Dominguez and therelationship with his employer is further established bythe fact that subsequently on Ladenheim's behalf, he ar-ranged a meeting of employees during the time whenRespondent had shut down its business. Thus, I find thatRespondent had knowledge and was aware of Estrada'sactivity of circulating a petition and obtaining signaturesin support of a union.Respondent contends, however, that Estrada wasfired, not because of the activities just discussed, butrather because of a complaint that it received from SarahPeaster, a patient whom Estrada took to a hospital fortreatment on April 19. Estrada was never warned inwriting, or otherwise, concerning his work performance.Indeed employee LaMacchia testified without contradic-tion that although patients complained on three or fouroccasions about him, he was told by Ladenheim that hedid not communicate either compliments or complaintsto the drivers. The record further reveals that anotheremployee, Markovich, received a written warning formisconduct and performance, and, thereafter, after an-other incident was discharged by letter. Of course thisprocedure was not followed in Estrada's case. Accord-ingly, Estrada's discharge was not pursuant to any estab-lished policy, and in view of his activity immediatelypreceding his termination, I find Respondent's assertionthat he was discharged because of Peaster's complaint tobe merely a pretext. I therefore conclude that Estradawas discharged in violation of Section 8(a)(l) and (3) ofthe Act because he circulated the petition for a Union.2. The discharge of Alfredo RosaOn April 20, when Rosa, along with others, protestedthe discharge of Estrada, Ladenheim fired him on theI Wiese Plow Welding Ca. Inc.., 123 NLRB 616 (1959).9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspot. Ladenheim first tried to explain this action, by stat-ing that when he allegedly determined to discharge Es-trada, he also decided to sever Rosa for general poorperformance and lack of cooperation. When pressed atthe hearing, Ladenheim referred to some incidents, thelatest occurring in March 1979, in which Rosa supposed-ly failed to cooperate and was insubordinate. However,Ladenheim did not explain why Rosa was not disciplinedduring the period when three such instances occurred,rather than a month later while Rosa was engaged withothers in protesting the discharge of a fellow employee.In view of the timing, I find that Rosa was engaged inprotected concerted activity when he and other employ-ees were protesting Estrada's discharge to Ladenheim,and therefore by terminating him at that moment, Re-spondent violated Section 8(a)(1) of the Act. As I havefound that Estrada's discharge violated Section 8(a)(3) ofthe Act because of his preparation and circulation of apetition for a union and Respondent was aware of thisconduct, the discharge of Rosa is found also to havebeen the result of union animus, and therefore violatedSection 8(a)(3) of the Act.3. The strikersOn the morning of April 20, immediately followingthe discharges of Estrada and Rosa, several other em-ployees who had been protesting these actions by Re-spondent, refused to work. They were Johnson, O'Neil,LaMacchia, Batista, and Foruria who were standing out-side the premises when Ladenheim came out and toldthem that he had work assignments for them, and unlessthey worked he considered them quits. When they con-tinued to voice their protests, Ladenheim said they weredischarged and that he considered them voluntary quits.By this conduct Respondent further violated Section 8(a)(I) of the Act as these fired employees were striking inprotest of the illegal discharges of Estrada and Rosa. Assuch they were engaged in an unfair labor practice strikeand their discharges violated Section 8(a)(1). The sameconduct also constituted a violation of Section 8(a)(3) be-cause it has been found that the discharge of Estrada,which they were protesting, was also motivated by Es-trada's union activity.4. The threat to closeIn the course of the heated discussions among the em-ployees and Ladenheim, while they were protesting thedischarges, Ladenheim told the drivers that he did notneed this aggravation and that he could close any time.This statement made in the midst of the protests togetherwith union activity by these employees in signing the pe-tition on the previous day constituted a threat to closethe business in order to repress any or part of these ac-tivities, and consequently Respondent violated Section8(a)(1) of the Act.5. The lockoutOn Monday, April 23, four of the five strikers whomLadenheim discharged the preceding Friday reported towork. Ladenheim then assigned work to Johnson, La-Macchia, and Batista, thereby reinstating them. Howev-er, he refused the same treatment to Foruria, but rathergave him a letter of discharge. The same day, Kranitzcame to Respondent's office, and when he told Laden-heim that he represented a majority of his employees, asdescribed above, Ladenheim refused to recognize orspeak to him.On the morning of April 24, when the Ladenheimsopened the office they found that Johnson and Estradawere already in front. Then Negron and Nazario cameto work and Ladenheim spoke to them asking if theywere prepared to drive. Negron responded that hewould work if a majority of the other drivers agreed towork. After hearing this, the Ladenheims decided toclose the store and go home. They remained closed for 2days. Respondent asserts it took this action for fear ofviolence to employees who would work and possibly tothe customers, and damage to the vehicles and property.However, no evidence was presented of any conduct onthe part of the strikers or other employees which wouldlead to this conclusion. The record reveals nothing butpeaceful protests and some picketing. However, the realreason for closing the shop was described by LeonoreLadenheim in her testimony at the unemployment hear-ing, when she said that they locked up the shop becauseof the men who came in, threw a card on her husband'sdesk, and said they represented a majority of the men. Ofcourse by this time, as noted, the employees had signedcards for the Union and Kranitz had visited the premiseson the preceding day. Therefore by its own admission,Respondent locked out its employees because they joinedthe Union and because of the visit of the union repre-sentative, and thereby violated Section 8(a)(l) and (3) ofthe Act.6. The meeting of April 25After Respondent had locked out the employees it un-dertook to determine how many would be willing toreturn to work. For this purpose it enlisted Dominguez,the dispatcher, who communicated with a number of em-ployees and was able to set up a meeting which tookplace at a cafe in the presence of the Ladenheims, thedrivers, and helpers. In the course of that meeting, someof the employees inquired about health benefits and otherconditions including the ever present issue of lunchhours and overtime. Ladenheim listened to some of theproposals, but would not grant any of these benefits indi-cating that the employees were going about it in thewrong way. However, he did announce that on the re-opening of the business the following day, the employeeswould be sent out to work in seniority order and a com-plete seniority system would be maintained. I find thatby conducting the meeting described above, listening toemployee proposals concerning working conditions, insti-tuting a seniority system, at a time when the Union hadalready advised Respondent that it represented a major-ity of the employees, Respondent had engaged in directdealing with employees and bypassing of the Union, andthereby violated Section 8(a)(l) of the Act. As it appearsthat on the day of the demand for recognition, the Uniondid represent a majority of the employees, Respondentadditionally violated Section 8(a)(5) of the Act.10 DIMO AMBULETTE SERVICE, INC.7. The bargaining orderThe parties are agreed, and I find, that all full-time andregular part-time drivers and helpers, employed by Re-spondent at its Bronx, New York, facility, excludingoffice clerical employees, guards and all supervisors asdefined in the Act constitute an appropriate unit for thepurposes of collective bargaining. Moreover, it is furtheragreed that there were a total of 17 employees in theunit as of April 20 and 23, 1979. Of this number 13 em-ployees signed authorization cards for the Union, onApril 20.Respondent contends that despite the visit of the unionrepresentatives on April 23 to the office of Respondent,no actual demand for recognition or bargaining wasmade by them of the Ladenheims. However, while it istrue that Kranitz, on behalf of the Union, perhaps didnot use the exact words of demand, he did, and it isagreed, say that he represented a majority of the employ-ees. At that point he was cut off by Ladenheim who re-fused to talk or discuss anything with him. In his testi-mony, Ladenheim sought to make it appear that he didnot know who Kranitz was or what the import of hisvisit was. I do not credit his vague testimony as it is ne-gated by the circumstances and other evidence. In thisconnection, I rely on Leonore Ladenheim's testimony re-ferred to above, when she said that they decided to closethe business on April 24 because of the visit of someunion people. Moreover, the Ladenheims were not en-tirely neophytes in the labor relations area, as it appearsthat they successfully resisted unionization several yearsprior to the instant case. Accordingly, I find that thevisit of the union representatives on April 23 and theevents that occurred at that time constitute sufficientdemand that the Union wanted recognition.Having found that the Union represented a majority ofRespondent's employees in an appropriate unit andhaving demanded recognition on April 23, there remainsthat question as to whether in the circumstances of thecase, the Union is entitled to a bargaining order. InN.LR.B. v. Gissel Packing Co., 395 U.S. 575 (1969), theUnited States Supreme Court held that a bargainingorder would be appropriate in a situation where an em-ployer engages in unfair labor practices which have atendency to undermine majority strength and impedeelection processes. The Board has said that where a co-ercive atmosphere is created by the employer whichconventional Board remedies may not adequately dissi-pate so that a fair election can be held with reasonablecertainty, a bargaining order is warranted.4In the instant case, it has been found that Respondentengaged in conduct violative of Section 8(a)(3) and (1) ofthe Act. The principal union protagonist, Estrada, whocirculated a petition for a union, was unlawfully dis-charged immediately following such activity, along withanother employee, Rosa. Immediately after these twodischarges, Respondent discharged five other employeeswho were concertedly protesting the discharges of theother two. At this point Respondent had already termi-nated seven employees in the unit of seventeen. Al-' Joseph Lachniet d/b/a Honda of Haslert, 201 NLRB 855 (1973),enfd. 490 F.2d 1382 (6th Cir. 1974).though Respondent reinstated three of these employeeson April 23, the effects of their discharge on April 20 re-mained with the other employees. Noteworthy is thatwhile reinstating three striking employees, Respondentrefused reinstatement for Foruria and gave him a dis-charge letter. Thereafter, Respondent engaged in furtherviolations of Section 8(a)(1) by indicating it would termi-nate its business rather than deal with the Union, by set-ting up a meeting and, in effect, bargaining with the em-ployees and bypassing their designated collective-bar-gaining representative. I find this conduct to be quitepervasive, which tended to destroy and undermine themajority status of the Union, and rendered the conductof a fair election very improbable. In such circumstancesa bargaining order is warranted.aIn sum, I conclude that Respondent has violated Sec-tion 8(a)(5) of the Act by its refusal to recognize andbargain with the Union, and that a bargaining order isnecessary.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent discharged Wilfred Es-trada and Alfredo Rosa in violation of Section 8(aX3)and (1) of the Act, I recommend that Respondent be or-dered to reinstate them to their former positions or, ifsaid positions are no longer available, to a substantiallyequivalent position, without prejudice to their seniorityand other rights and privileges, and make them wholefor any loss of earning or other monetary loss they mayhave suffered as a result of the discrimination againstthem, less interim earnings, if any. The backpay shall becomputed in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to be com-puted in the manner described in Florida Steel Corpora-tion, 231 NLRB 651 (1977).6I have found that Foruria, Johnson, O'Neil, LaMac-chia, and Batista engaged in a strike on April 20 to pro-test the discharges of Estrada and Rosa, and further thatsuch strike constituted an unfair labor practice strike. Asunlawfully discharged strikers, they are afforded thesame remedial rights of other discharged employees,rather than those of ordinary strikers.7Therefore, theBoston Per Supply, Inc., 227 NLRB 1891 (1977).See., generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Abilities and Goodwill, Inc., 241 NLRB 27 (1979).II DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedy as described above, with respect to Estrada andRosa, without the necessity of their making an uncondi-tional offer to return to employment. This is clearly trueas to Foruria who was doubly discharged, in a sense,when Ladenheim gave him a letter to that effect onApril 23, and O'Neil who was never reinstated or of-fered reinstatement by Respondent. With respect toJohnson, LaMacchia, and Batista, these three employeeswere reinstated on Monday, April 23, when they report-ed and worked that day. However, they were unlawfullylocked out on April 24 and 25, and because Respondentunlawfully instituted a seniority system, were not rein-stated on April 26 when Respondent resumed its oper-ations. Their status remains the same as any other em-ployee discharged in violation of Section 8 (a)(3) and areentitled to the same remedy thereafter.It is further recommended that Respondent be orderedto recognize and bargain with the Union as the exclusivecollective-bargaining representative of a majority of Re-spondent's employees in the appropriate unit describedabove, as of April 23, 1979, the date on which Respond-ent unlawfully refused recognition of the Union.8CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bydischarging Wilfredo Estrada because of the protectedconcerted activities in which he had engaged; and violat-ed Section 8(a)(3) of the Act because, additionally, hewas discharged for his union activities.4. Respondent violated Section 8(a)(1) of the Act bydischarging Rosa, Foruria, Johnson, O'Neil, LaMacchia,and Batista because they concertedly complained regard-ing the discharge of Estrada; and also violated Section8(a)(3) of the Act by discharging those employees be-cause of their union activities.5. Respondent violated Section 8(a)(l1) of the Act bythreatening to close its business if the employees contin-ued to complain about their wages, hours, and workingconditions, and the discharge of Estrada.6. Respondent violated Section 8(a)(1) and (3) of theAct by locking out its employees on April 24 and 25, be-cause of their union activities.7. Respondent violated Section 8(a)(5) and (1) of theAct by:(a) Bypassing the designated collective-bargaining rep-resentative of its employees and dealing directly withthose employees concerning their conditions of employ-ment and seniority.(b) Refusing, since April 23, 1979, to recognize andbargain with the Union as the exclusive collective-bar-gaining representative of its employees in the appropriateunit set forth above.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.a Permanent Label Corporation, 248 NLRB 118 (1980).Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDERgThe Respondent, Dimo Ambulette Service, Inc.,Bronx, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees because of those employees' protected con-certed activities and their union activities.(b) Threatening employees with closure of its businessif the employees continue to concertedly complain re-garding their working conditions, and protest the dis-charge of any employee.(c) Locking out employees because of their supportand activity for the Union.(d) Bypassing the designated collective-bargaining rep-resentative of its employees and dealing directly withthose employees concerning their seniority and otherconditions of employment.(e) Refusing to recognize and bargain with Local 531,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the collec-tive-bargaining representative of the employees in theunit found appropriate above.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Offer Wilfredo Estrada, Alfredo Rosa, Pedro For-uria, Robert Johnson, John O'Neil, Anthony LaMacchia,and Marcos Batista full reinstatement to their former jobsor, if those jobs no longer exist, to a substantially equiva-lent position, without prejudice to their seniority orother rights and privileges, and make them whole fortheir loss of earnings in the manner set forth in the sec-tion of the Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.(c) Upon request, recognize and bargain with Local531, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, in a unit of allfull-time and regular part-time drivers and helpers, em-ployed by Respondent at its Bronx, New York, facility,excluding office clerical employees, guards, and all su-pervisors as defined in Section 2 (11) of the Act, respect-ing rates of pay, wages, hours, or other terms and condi-9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the the Boardand become its findings, conclusions. and Order, and all objections there-to shall be deemed waived for all purposes.12 DIMO AMBULETTE SERVICE, INC.tions of employment, and if an understanding is reached,embody such understanding in a signed agreement.(d) Post at its Bronx, New York, office copies of theattached notice marked "Appendix."'0Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by its authorized repre-10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."sentative, shall be posted by it at its Bronx office imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding places where notices to employees are customar-ily posted. Reasonable steps shall be taken by it to insurethat said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.13